        Case 2:20-cv-02600-SHL-cgc Document 17 Filed 08/21/20 Page 1 of 2                                     PageID 144
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Western District
                                                 __________         of of
                                                             District  Tennessee
                                                                          __________


                 Fusion Elite All Stars, et al                    )
                             Plaintiff                            )
                                v.                                )     Case No.    2:20-cv-02600
                 Varsity Brands, LLC, et al                       )
                            Defendant                             )

                                                  APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiffs                                                                                                        .


Date:         08/21/2020                                                                /s/ Benjamin A. Gastel
                                                                                           Attorney’s signature

                                                                                   Benjamin A. Gastel (BPR #28699)
                                                                                       Printed name and bar number
                                                                               Branstetter, Stranch & Jennings PLLC
                                                                                223 Rosa L. Parks Ave., Suite 200
                                                                                        Nashville, TN 37203

                                                                                                  Address

                                                                                          beng@bsjfirm.com
                                                                                             E-mail address

                                                                                            (615) 254-8801
                                                                                            Telephone number

                                                                                            (615) 255-5419
                                                                                                 FAX number
Case 2:20-cv-02600-SHL-cgc Document 17 Filed 08/21/20 Page 2 of 2           PageID 145




                               CERTIFICATE OF SERVICE

       The undersigned certifies the foregoing document was filed with the Court’s Case

Management/Electronic Case Filing System, this 21st day of August, 2020, and served upon

counsel known to be representing the Defendants, including the following:

George S. Cary
Steven J. Kaiser
CLEARY GOTTLIEB STEEN & HAMILTON LLP
2112 Pennsylvania Ave., NW
Washington, DC 20037
Tel: (202) 974-1500
gcary@cgsh.com
skaiser@cgsh.com

Attorneys for Defendants Varsity Brands,
LLC, Varsity Spirit, LLC,
and Varsity Spirit Fashion & Supplies, LLC

Grady Garrison
Nicole D. Berkowitz
BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
165 Madison Ave., Suite 2000
Memphis, TN 38103
Tel: (901) 577-8166
ggarrison@bakerdonelson.com
nberkowitz@bakerdonelson.com

Attorneys for U.S. All Star Federation, Inc.

                                                   /s/ Benjamin A. Gastel
                                                   Benjamin A. Gastel




                                               4
